2014 Ark. App. 311




                ARKANSAS COURT OF APPEALS

                                    DIVISION I
                                   No. CR-13-1011

                                             Opinion Delivered:   May 14, 2014

 ROY MARTIN BARBER            APPEAL FROM THE CRITTENDEN
                   APPELLANT COUNTY CIRCUIT COURT
                              [NO. CR-2010-1532]
 V.
                              HONORABLE RANDY F.
 STATE OF ARKANSAS            PHILHOURS, JUDGE
                     APPELLEE
                              AFFIRMED


                            RHONDA K. WOOD, Judge

      This is an appeal from a probation revocation. Roy Barber argues that the circuit

court improperly revoked his probation when it admitted testimony at the revocation

hearing that violated his confrontation rights. Because the court revoked on multiple,

independent grounds, and Barber attacks only one on appeal, we affirm the revocation.

      Barber pleaded guilty to possession of marijuana in 2011 and was sentenced to

three years’ probation. In 2013, the State filed a petition to revoke Barber’s probation

based on allegations that Barber had committed two new crimes: possession of marijuana

and battery in the third degree. At the hearing, Barber made a confrontation-clause

objection when the State asked a police officer if the battery victim had made any

statements. The circuit court overruled the objection and allowed the testimony. The
                                    2014 Ark. App. 311


court revoked Barber’s probation after finding that he had committed battery and

possessed marijuana in violation of his probation conditions.

       When a circuit court expressly bases its decision on multiple, independent grounds,

and an appellant challenges only one of those grounds on appeal, we affirm without

addressing the merits of the argument. Morgan v. State, 2012 Ark. App. 357. Here, the

circuit court revoked Barber’s probation on two independent grounds: possessing

marijuana and committing battery in the third degree. Barber’s sole argument on appeal

concerns an objection that affected only the battery charge. The objection was irrelevant

to the possession-of-marijuana charge, and Barber does not challenge the finding that he

was in possession of marijuana in violation of his probation. Because Barber failed to

challenge both of the independent grounds relied on by the circuit court in revoking his

probation, we affirm the revocation.

       Affirmed.

       WALMSLEY and BROWN, JJ., agree.

       C. Brian Williams, for appellant.

       Dustin McDaniel, Att’y Gen., by: Jake H. Jones, Ass’t Att’y Gen., for appellee.




                                             2